Citation Nr: 1742151	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to November 30, 2016, and in excess of 40 percent thereafter, for orthopedic manifestations of lumbar spine degenerative joint disease with bulging disc at L4-L5 and congenital spinal stenosis at L3-L4.

2.  Entitlement to an evaluation in excess of 10 percent prior to May 1, 2017, and in excess of 20 percent thereafter, for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1979 and from November 1981 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2016.  This matter was originally on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The case was Remanded in September 2016.  While in Remand status, service connection was granted for tinnitus and hearing loss.  Service connection was also granted for radiculopathy of both lower extremities as due to the back disorder, and ratings were assigned.  There has been not disagreement with any of these actions.  As such, the remaining issue concerning the spine relates to orthopedic impairment, and the issue has been recharacterized accordingly on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an evaluation in excess of 10 percent prior to May 1, 2017, and in excess of 20 percent thereafter, for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 30, 2016, the Veteran's service-connected lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine. 

2.  Since November 30, 2016, the Veteran's service-connected lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to November 30, 2016, the criteria for an evaluation in excess of 20 percent for lumbar spine degenerative joint disease with bulging disc at L4-5 and congenital spinal stenosis at L3-4 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

2.  Since November 30, 2016, the criteria for an evaluation in excess of 40 percent for lumbar spine degenerative joint disease with bulging disc at L4-5 and congenital spinal stenosis at L3-4 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's September 2016 Remand, the Appeals Management Center (AMC) obtained outstanding treatment records, scheduled a VA examination to determine the severity of the Veteran's service-connected spine disability, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the July 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

The veteran's service-connected lumbar spine disability has been rated as 20 percent disability from July 29, 2011 to November 29, 2016 and as 40 percent disabling since November 30, 2016, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board notes that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  In this case, however, as noted below, the Veteran has not been diagnosed as having intervertebral disc syndrome, and in fact, VA examiners have specifically indicated that the Veteran has not had intervertebral disc syndrome.   

In addition, as noted above, the Board observes that service connection for radiculopathy of the right and left sciatic nerves has been established effective November 30, 2016, and disability evaluations have been assigned for each sciatic nerve disorder.  As the Veteran has not disagreed with this determination, the Board will not address symptoms associated with radiculopathy and will restrict its analysis to the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.

The Veteran underwent VA examination in October 2011 at which time he stated that his back hurt constantly and that if he had to do anything like throwing out the garbage, he had to lie down for two hours because of the pain.  On physical examination, the Veteran demonstrated flexion to 55 degrees with pain at 50 degrees; extension to 20 degrees with pain at 15 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 25 degrees with pain at 25 degrees; right lateral rotation at 20 degrees with pain at 15 degrees; and left lateral rotation to 20 degrees with pain at 15 degrees.  There was additional functional loss and or functional impairment after repetitive testing including less movement than normal and pain on movement; however after three repetitions, the Veteran demonstrated flexion to 55 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion at 25 degrees, right lateral rotation to 20 degrees with pain at 15 degrees, and left lateral rotation to 20 degrees.  There was sharp pain to palpation of the lumbar spine but no guarding or muscle spasm.  Muscle strength was normal; and no muscle atrophy was noted.  No radiculopathy was noted.  The examiner noted that the Veteran did not have intervertebral disc syndrome; the Veteran was diagnosed as having osteoarthrosis involving the spine and spinal stenosis.

MRI of the Lumbar Spine in July 2012 shows herniated nucleus pulposus, with eccentric protrusion of disc material at L2-3 on the right posterolateral aspect.  Moderate canal stenosis at L2-3, L3-4 and, to a slightly greater extent, L4-5, with mild posterior annular bulging at J4-5.  Evidence of an annular tear was seen.  Lateral recess stenosis was noted.  Mild canal stenosis was seen at L5-S1, with lateral recess stenosis noted bilaterally.  Foraminal encroachment showed fairly foraminal encroachment on the right at L2-3.  Mild to moderate foraminal encroachment was seen at L3-4, with moderate foraminal encroachment on the right at L4-5.  Moderate foraminal encroachment was seen at L5-S1 on the right.  On the left, foraminal encroachment was most pronounced at L3-4 and L4-S, with mild to moderate foraminal encroachment at L2-3.  Mild foraminal narrowing was seen on the left at L5-S1.  No vertebral body compression fracture was seen.  Facet arthropathy was noted at L2-3, L3-4, and L4-5.

The Veteran was seen in July 2012 for initial consultation at which time he complained of increasing back pain in the prior six-month period with a level of 7/10 at rest and 10/10 at its worst.  The Veteran reported increased pain with any activity and decreased pain with nothing.  The Veteran's gait was noted to be ataxic, his posture was normal, and he had bilateral lumbar spasm.  The examiner noted that the MRI scan was reviewed and that the Veteran had degenerative disc disease at L2-3, L3-4, and L4-5; on the right at L2-3, he has a disc protrusion in the paracentral region; he had a left far lateral disc protrusion at L3-4; and at L4-5, he had bilateral central stenosis.  

The Veteran underwent VA examination on November 30, 2016 at which time he reported constant back pain described as throbbing and aching, and muscle spasms. He also reported weakness in the legs at times with pain radiating down the right leg at times.  He stated that he treated his back disorders with hydrocodone, muscle relaxants, steroid injections, physical training, and ibuprofen.  Physical examination demonstrated flexion to 20 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees and right and left lateral rotation to 20 degrees.  There was pain on all motion which caused functional loss.  The examiner noted that the Veteran was unable to bend or twist.  There was objective evidence of moderate pain on palpation of the low back L3-L5 and evidence of pain with weight bearing.  The Veteran was unable to perform repetitive use testing due to severe pain.  Pain, fatigue, and weakness significantly limit functional ability with repeated use over a period of time and with flare-up but the examiner was able to describe in terms of range of motion.  There was muscle spasm of the spine resulting in abnormal gait or abnormal spine contour and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The examiner noted that there was less movement than normal, disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing 4/5 throughout bilaterally.  There was no ankylosis.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran regularly used a cane.  The examiner noted that testing could not be accomplished to determine passive range of motion readings, to determine if there was pain when spine is used in non-weight bearing or on passive range of motion testing because of potential injury to the Veteran.  The Veteran was diagnosed as having lumbar spine degenerative joint disease with bulging disc at L4-5 and congenital spinal stenosis at L3-4.         

Considering the evidence of record, the Board finds that the orthopedic manifestations of the Veteran's service-connected lumbar spine disability prior to November 30, 2016, did not approach the severity contemplated for a rating higher than 20 percent which requires forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis which were not seen on examination. 

In addition, the Board finds that the orthopedic manifestations of the Veteran's service-connected lumbar spine disability since November 30, 2016, have not approached the severity contemplated for a rating higher than 40 percent which requires unfavorable ankylosis which was not seen on examination.  
    
In its analysis, the Board has considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria pertaining to the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  

Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees, and the combined range of thoracolumbar motion was greater than 120 degrees prior to November 30, 2016.  Since November 30, 2016, the maximum rating possible under limitation of motion for the thoracolumbar spine has been assigned, and further analysis under Deluca would not result in a higher schedular rating.  The evidence does not include any reports of ankylosis of the lumbar spine, and the Veteran has not reported any periods when his spine was fixed in position.  The Veteran's spine pain also has not been shown to be so disabling as to effectively result in ankylosis.  

Accordingly, the Board finds that an evaluation in excess of 20 percent prior to November 30, 2016, and in excess of 40 percent since November 30, 2016, for lumbar spine degenerative joint disease with bulging disc at L4-L5 and congenital spinal stenosis at L3-L4 are not warranted.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to November 30, 2016, for lumbar spine degenerative joint disease with bulging disc at L4-L5 and congenital spinal stenosis at L3-L4 is denied.

Entitlement to an evaluation in excess of 40 percent since November 30, 2016, for lumbar spine degenerative joint disease with bulging disc at L4-L5 and congenital spinal stenosis at L3-L4 is denied.


REMAND

Pursuant to the Board's September 2016 Remand, the Veteran under VA examination in May 2017 to determine the current severity of his right foot plantar fasciitis.  In a July 2017 statement, the Veteran reported that the examiner glanced at his foot, did not touch it at all, typed in the computer a bit, and sent him for x-rays.  The Veteran stated that he did not believe that the examination was sufficient to determine whether his condition had worsened.

As such, the Board finds that the Veteran should be provided an additional VA examination to determine the current severity of his right foot plantar fasciitis.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, by a medical profession who has not conducted a VA foot examination previously on the Veteran, preferably with a physician with expertise in diagnosing and treating foot disorders, to determine the current severity of his service-connected right foot plantar fasciitis.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disabilities.  A complete rationale for any opinions expressed must be provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


